DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on February 24, 2021 were received and fully considered. Claim 1 was amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on February 24, 2021 has been entered.

Claim Rejections - 35 USC § 112B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, and all dependent claims thereof, recites: 
“the respiratory gas analyzer” in lines 2-4 (multiple instances), which lacks antecedent basis. 
“a patient” in line 3, which is indefinite. Does this refer to the same patient previously recited in line 2?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Caillot et al. (US Patent No. 4537190) (hereinafter “Caillot”) in view of Karlsson (US PG Pub. No. 2009/0241954 A1).

Karlsson was applied in the previous office action.
With respect to claim 1, Caillot teaches a respiratory gas analyzer device comprising: an inlet (inhalation line 3 and exhalation line 4 in Fig. 1) configured to fluidly couple the respiratory gas analyzer to a patient accessory (mask 2 is in line with capnograph 8 as depicted in Fig. 1) that delivers gas to a patient independent of the respiratory gas analyzer (respirator 1 delivers gas to patient independent of capnograph 8 in Fig. 1); a gas measurement component of the respiratory gas analyzer configured to fluidly couple to the inlet and to measure at least one respired gas component (CO2 analysis cell 6 is fluidly coupled to inhalation line 3 and exhalation line 4 and measures CO2); a pump connected to draw respired gas from the patient accessory and through 
However, Caillot does not explicitly teach a pressure gauge connected to measure pressure in an airflow pathway including the gas measurement component and the pump; and an electronic pump controller programmed to: start the pump in response to pressure measured by the pressure gauge satisfying a pump turn on criterion; validate the start of the pump based on (i) a pressure criterion which is a function of pressure measured by the pressure gauge.
Karlsson teaches a pressure gauge connected to measure pressure in an airflow pathway including the gas measurement component and the pump (pressure sensor 4 is connected to the gas sampling line and electrical signal is connected to processing unit as depicted in Figs. 4-5; see par.0014+); and an electronic pump controller (par.0011 “pressure sensor inherently present in the respiratory gas monitor device is utilized for detection of the presence/absence of a patient, and hence for switching on/off the gas pump in the respiratory gas monitor device”; par.0020, i.e. if the criterion Max-Min>MT is fulfilled, then the pump is switched on; if said criterion is not fulfilled then the pump is switched off).
Therefore, it would have been prima facie obvious to person having ordinary skill in the art (“PHOSITA”) when the invention was filed to modify Caillot’s artificial respirator to include a pressure guage/sensor in order to further aid in switching on/off the respirator/pump based on pressure signals that are indicative of presence/absence of a patient, as evidence by Karlsson. This also appears to be the same problem that applicant is aiming to solve (see applicant’s published application, par.0007 “address the problem of the accessory not being connected with the patient”). Also, Karlsson teaches that its respiratory gas analyzer 16 analyzes “gas components like CO.sub.2 and/or oxygen and/or NO and/or No.sub.2 and/or N.sub.2O” (see par.0014) and suggests that operation of gas pump can be altered (switched on/off) based on other sensed physiological parameters and/or patient monitors (see Fig. 1), thereby providing added motivation for PHOSITA to combine these teachings as they both pertain to the 
With respect to claim 2, Karlsson teaches the electronic pump controller is programmed to start the pump in response to a change in pressure measured by the pressure gauge of magnitude greater than a pump turn on threshold (par.0006, i.e. if the difference between minimum and maximum value of the pressure signal is bigger than a threshold (i.e. an abrupt change), then the pump is switched on; see also Figs. 1-3). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Caillot’s artificial respirator to include a pressure guage/sensor in order to further aid in switching on/off the respirator/pump based on pressure signals that are indicative of presence/absence of a patient, as evidence by Karlsson.
	With respect to claim 3, Karlsson teaches the abrupt change in pressure is measured over a pre-selected time interval of 2 seconds or less (implied from par.0023, since the minimum and maximum values represent the heart pulses of the subject, of which from trough to peak is understood to be below 2 seconds). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Caillot’s artificial respirator to include a pressure guage/sensor in order to further aid in switching on/off the respirator/pump based on pressure signals that are indicative of presence/absence of a patient, as evidence by Karlsson.

	With respect to claim 6, Karlsson teaches the pump turn on criterion is an observable feature of the pressure measured by the pressure gauge that is characteristic of operative connection of the respiratory gas analyzer device to a patient who is being mechanically ventilated or breathing without assistance from a mechanical ventilator (par.0002-0007, i.e. the threshold criterion ensures that the pump is switched on only when it is operatively connected to a patient to avoid unnecessary operation of the pump). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Caillot’s artificial respirator to include a pressure guage/sensor in order to further aid in switching on/off the respirator/pump based on pressure signals that are indicative of presence/absence of a patient, as evidence by Karlsson.
	With respect to claim 8, Karlsson teaches the validation is further based on a pressure criterion that includes one or more of (i) a pressure decrease after pump startup and (ii) cycling of pressure after pump startup (par.0020; Figs. 1-3). Therefore, it would have been prima facie obvious to PHOSITA when the invention was filed to modify Caillot’s artificial respirator to include a pressure guage/sensor in order to further 
	With respect to claim 9, Caillot teaches a carbon dioxide measurement component and the measured respired gas component includes a carbon dioxide measurement; and the respired gas component criterion includes the measured end-tidal carbon dioxide (etCO2) measured by the carbon dioxide measurement component exceeding a threshold (see col.2, lines 40-43).
	With respect to claim 10, Caillot teaches the respiratory gas analyzer device comprises a capnograph device in which the gas measurement component comprises a carbon dioxide (CO2) measurement component (See Fig. 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caillot and Karlsson, as applied to claim 1 above, in view of Pittman et al. (US PG Pub. No. 2007/0221224 A1) (hereinafter “Pittman”).

Pittman was applied in the previous office action.
With respect to claim 5, Caillot and Karlsson teach a respiratory gas analyzer device as established above.
However, Caillot and Karlsson do not teach the limitations recited in claim 5.
Pittman teaches a configurable parameter of the respiratory gas analyzer device whose value is configured based on at least one patient type and patient accessory type (abstract “upper threshold value and the lower threshold value are changed based on the monitored characteristic of the breathing pattern of the patient”).
.

Response to Arguments
Applicant’s arguments filed with respect to the prior art rejections raised in the previous office action have been considered but are moot in view of the newly formulated obviousness rejection that was necessitated by amendment. Please see prior art section above for updated citations and obviousness rationale. 

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG Pub. No. 2014/0034054
US PG Pub. No. 2015/0328417
US PG Pub. No. 2013/0006134

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PUYA AGAHI/Primary Examiner, Art Unit 3791